United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.A., Appellant
and
DEPARTMENT OF DEFENSE, DEPENDENTS
SCHOOLS EDUCATION ACTIVITY,
Baumholder, Germany, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Bradley R. Marshall, for the appellant
Office of Solicitor, for the Director

Docket No. 13-1544
Issued: September 23, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 18, 2013 appellant, through her representative, filed a timely appeal from a
May 29, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an emotional or a physical condition causally
related to factors of her federal employment.
On appeal, appellant’s representative contends that the employing establishment’s denial
of appellant’s request for ergonomic equipment aggravated her physical injuries and caused her
major depression and anxiety for which she sought treatment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 14 and October 26, 2010 appellant, then a 52-year-old speech/language
pathologist (assessor), filed occupational disease claims (Form CA-2) alleging that on
January 12, 2012 she first became aware that her stress-related physical and mental symptoms
became acute and chronic as her working conditions changed daily. She alleged that on April 7,
2010 she realized that her head, neck and shoulder aches, and tingling and numbness in her
extremities increased with the length of time she spent at her office workstation. Appellant
alleged that she was harassed and undermined in the performance of her work duties. She stated
that by May 2010 the pain was unbearable and she was unable to concentrate which impaired her
job performance.
By letter dated November 5, 2010, OWCP advised appellant that the evidence submitted
was insufficient to establish her claims. It requested additional factual and medical evidence.
In narrative statements dated June 21, November 4 and December 1, 2010, appellant
contended that her emotional and physical conditions were caused by several work incidents. In
January 2010 her requests for leave to address complications resulting from the surgical removal
of her cyst and relief from attending Case Study Committee (CSC) meetings were denied by
management. Appellant indicated that she had considerably less concentration at work and her
headaches increased. In February 2010 she became exhausted at the end of most workdays and
experienced daily headaches, muscle tension and tingling in her extremities that increased with
time spent at makeshift workstations, testing sites and in multiple meetings at Smith Elementary
School (ES) and Wetzel ES regarding her job description, workload and equipment needs.
Appellant claimed that she was given new expectations which included performing other
employees’ work. By the end of March 2010, her physical symptoms intensified and she sought
a medical appointment with Maria Ignacio, a school nurse, for work-related stress. During
meetings from March 26 to June 17, 2010 with Smith ES administrators, appellant claimed she
was taunted, micromanaged, called a liar, said to have a victim mentality which created a toxic
environment. She was also expected to collaborate with CSC co-chairs. On June 8, 2010 Wetzel
Principal Helen Balilo, added to her stress. Appellant did not receive dignity or respect from
leadership. She received pain management and mental health treatment. Appellant requested
ergonomic equipment; a change of supervisors from Assistant Principal Dr. Michelle Woodfork
to Principal Dr. Darren Johnson due to increased stress caused by Dr. Woodfork; and an adjusted
work schedule until she returned to full physical and behavioral health. She also requested a
change of duty station due to an adverse work environment.
On August 25, 2010 appellant returned to the same work environment. Dr. Johnson
denied her request that Dr. Woodfork honor a previous superintendent’s directive to move her
coworker from their shared office. On August 27, 2010 appellant sought an emergency
appointment with behavioral health due to increased stress. On September 1, 2010 she verified
her use of sick leave on August 27, 2010 to Dr. Woodfork. Appellant requested reasonable
accommodations, to include release for medical appointments and time to complete work-related
tasks based on her impaired ability to concentrate. She gave Dr. Woodfork a list of items for her
new office. In mid-September 2010 Dr. Woodfork remained appellant’s supervisor. On
October 29, 2010 he instructed her not to address Dr. Johnson with her concerns.

2

In September 2010 appellant’s leave slips for medical appointments for work-related
stress were returned to her unsigned. Dr. Woodfork explained the teacher leave policy and
instructed her to resubmit the leave slips. Dr. Johnson signed the leave slip after most of
appellant’s appointment dates had passed. By e-mail dated September 15, 2010, Dr. Woodfork
requested a meeting with appellant which was held on September 17, 2010. At the meeting, she
reiterated the teacher leave policy and instructed appellant to follow it. Since Dr. Woodfork had
not seen appellant’s resubmitted leave slips, appellant must have taken unapproved leave. In a
follow-up e-mail, she denied harassing appellant about the leave policy. On October 19, 2010
Dr. Woodfork denied appellant’s leave slips because they were incorrectly completed.
On September 17 and October 6, 2010 appellant inquired about the status of her request
for physical accommodations and June 14, 2010 occupational disease claim. In an October 7,
2010 e-mail, Dr. Johnson responded that the claim had never been filed because David M. Kretz,
an administrative officer, reported that he needed more information. Appellant stated that she
was advised by Mr. Kretz on June 24, 2010 that no additional information was required. On
October 13, 2010 Kecia Martin, a Smith ES secretary, forwarded the originals to the appropriate
district personnel.
Drs. Johnson and Woodfork allegedly harassed appellant by requiring her to attend
multiple meetings to repeat her requests or findings for each professional judgment call she
made, submit leave slips for medical appointments and illnesses that occurred during the duty
day. Appellant’s supervisors frequently verified her whereabouts at work for the sole purpose of
gathering negative information and to fabricate claims of misconduct against her. Appellant was
subjected to disparate treatment, as she was required to act civilly and account for her
whereabouts when she was away at other schools. During a business meeting on May 19, 2010
with all CSC members present, Dr. Woodfork tried to discredit appellant in front of her
colleagues when Dr. Woodfork instructed her to remain at Smith ES all day on Wednesdays and
only perform work for the school. On May 26, 2010 Sharon Ford-Bell, a CSC co-chair,
dismissed appellant’s recommendation regarding her assessment of a student’s language skills.
At the next meeting, appellant discovered that her submitted report had not been reviewed by the
members because Andrea Ramirez, a CSC co-chair, asked questions that were not necessary if
she had read the report.
On May 24, 2010 appellant received a letter of counseling dated May 19, 2010 following
an April 5, 2010 meeting with her supervisors, Ken Meade and Mary Obermite. During a
May 27, 2010 meeting, her supervisors leveled additional charges of misconduct on her part.
Appellant was taunted, called a liar, said to have created a toxic environment at Smith ES and
treated unprofessionally. She received the letter of counseling two days after she had appealed to
her supervisors and the CSC team for relief from her overtaxed assessment workload.
Appellant’s request was ignored and she was required to complete her assessments. Her
supervisors directed her to attend special education meetings which were outside of her regular
duties and changed long-standing policies, including her work conditions. Melissa Krantz, a
district special education coordinator, was unable to offer appellant guidance regarding her
findings related to assessment or eligibility processes due to a lack of experience. Since
January 2010 each supervisor came to appellant with hearsay. Vanessa Blankenship and
Pamela M. Dirk, assessor technicians, refused to provide support services to appellant from 2009
to 2011. Ms. Ford-Bell and Ms. Ramirez gossiped about appellant to Drs. Johnson and

3

Woodfork regarding her duties. Dr. Johnson repeatedly directed appellant to attend several
meetings from February to March 2010 to present her dissent regarding a student’s eligibility and
assessment even though she had prepared a statement of her dissent. Appellant was also directed
to attend every CSC meeting at Smith ES which was contrary to her job description and a
violation of long-standing CSC practices. Prior to a March 24, 2010 meeting, Ms. Krantz
questioned appellant about why she had not further evaluated a student. Dr. Johnson took the
word of Ms. Ford-Bell, Ms. Ramirez and Ms. Krantz in defining appellant’s work role.
Appellant contended that Drs. Johnson and Woodfork did not know special education law or her
job description. Ms. Ford-Bell and Ms. Krantz were not speech language pathologists yet they
argued with her and contradicted her professional judgment. In June 2010 Principal Balilo,
Ms. Krantz and the Wetzel ES CSC ignored her repeated requests for native language testing for
a student to confirm or refute a language deficit and qualify the student on the basis of English
testing results. Following this incident, Ms. Balilo sent an e-mail to Drs. Johnson and Woodfork
regarding appellant’s performance issues. As a result, she met with her supervisors on three
separate occasions from June 11 and 16, 2010 regarding the Wetzel incident and an accusation
that she administered tests without parents’ permission.
On June 11, 2010 appellant appealed to District Superintendent Lawanna Mangleburg for
removal of the letter of counseling and alleged being subjected to disparate treatment since
January 2010. Ms. Mangleburg issued two directives for supervisors that were subsequently
disregarded.
E-mails dated September 16 to October 25, 2010 between appellant and the employing
establishment related to the submission and filing of her claim, her requests for reasonable
accommodation and leave, the employee leave policy, scheduling of meetings and her work
duties.
An October 1, 2010 form advised that appellant’s request for leave commencing at 2:00
p.m. on October 25, 2010 to attend a medical appointment was disapproved by Dr. Johnson.
In a compassionate reassignment application dated December 1, 2010, appellant
attributed her major depressive disorder and continuing physical disabilities to her supervisors’
bullying management style. She requested reassignment to a location that would improve her
concentration and overall health and allow her to work successfully at optimum efficiency.
In a November 17, 2010 letter, Vickie Fergerson, an educational technologist at Smith
ES, stated that, from 2008 to 2009, she overheard appellant’s officemate shout at her, interrupt
her while she was speaking, belittle her and otherwise treat her in a derisive manner. Appellant
did not respond in kind and was always professional. She often vacated her office when her
officemate entered, choosing to work elsewhere and avoid conflict. Ms. Fergerson related that
appellant came to her office many times to escape, seek support or ask for official advice from
the Federal Educators’ Association (FEA). Increasingly, appellant became tearfully emotional,
forgetful and distracted which was quite a change from her usual calm, collected and highly
organized personality.
A November 19, 2010 letter from an information specialist, whose signature is illegible,
stated that for three years appellant was a valued member of the library group. She was positive,

4

helpful and professional in her dealings with students and staff. As time progressed, extreme
escalating tension was observed between appellant and her officemate. Appellant had to leave
the office and continue working in the library or other locations in the building to avoid conflict
with her officemate. Stressful conditions continued to arise for her from other quarters and she
began to feel unsafe in her work environment. Appellant expressed sadness and anger to the
author and other members of the library group. She demonstrated distress while using a
computer or working with students as her hand shook and her breathing became fast and shallow.
There were times when the author was afraid that appellant would pass out. Appellant sought
medical help to alleviate her stress and depression which was caused by her workplace
conditions. The author, Sonia Webster who was a library aide, Ms. Fergerson and an “ET”
supported appellant throughout this period. After they returned from summer break appellant
and her officemate were moved to separate locations in the building. The author stated that
appellant efficiently and effectively performed her job and that harassment against her was
unfounded.
The employment records included a United States European Command bill of rights for
behavioral health care, preemployment medical reports and job application, a speech language
pathologist/assessor job description and notification of personnel action (Form SF-50). An
article addressed bullying by management.
In sick slips dated April 13 and May 25, 2010, Dr. Cho Cho Kyi, an employing
establishment physician, advised that appellant was under care from April 13 to 20, 2010 and
that medication would make her drowsy. In a November 17, 2010 report, she noted appellant’s
complaint of hip pain and headaches. Dr. Kyi advised that x-rays of the hip were normal and a
magnetic resonance imaging (MRI) scan of the head showed nonspecific findings.
In a June 8, 2010 sick slip, Ann-Marie Anderson, a psychiatric nurse practitioner,
requested that appellant be allowed to remain home from work for two days due to illness. In an
August 25, 2010 report, Helen Chrena, a nurse practitioner, stated that appellant had adjustment
disorder with depression and anxiety.
In a November 10, 2010 report, Dr. Meaghan Kirschling, a chiropractor, provided
findings on physical examination. She advised that ongoing postural stress in appellant’s work
setting was a major contributing factor that prevented her from achieving long lasting results
from physical therapy. Dr. Kirschling recommended ergonomic changes in appellant’s work
environment.
In a November 8, 2011 report, Dr. Stefan Lampe, a Board-certified psychiatrist, provided
a history of his treatment of appellant commencing in June 2010 and the development of her
work-related mental health condition. When he last saw her on September 1, 2010, appellant
was stressed secondary to her work environment. Her mental status was within normal limits
with the exception of an anxious mood. Dr. Lampe diagnosed major depressive disorder. He
stated that, based on appellant’s history, her symptoms of anxiety and depression worsened while
at work and decreased during summer break. When Dr. Lampe saw her during summer break
she was clearly doing better than after she returned to work. He concluded that appellant’s
symptomatology was exacerbated by her work situation.

5

In an undated report, Dr. Catherine Connolly, a psychiatrist, provided a history of
appellant’s psychiatric treatment. She stated that since 2008 occupational stressors contributed
to her depressive symptoms which included irritability, sad mood, tearfulness, difficulty with
concentration and sleep, and loss of interest in her pleasurable activities. Dr. Connolly advised
that appellant’s depression symptoms appeared to have increased due to current occupational
stressors. It appeared appellant had no history of depression prior to the onset of her
occupational stress. Dr. Connolly diagnosed recurrent major depressive disorder and opined that
a compassionate reassignment would be in appellant’s best interest.
By letter dated December 15, 2010, OWCP requested that the employing establishment
respond to appellant’s allegations.
E-mails dated January 14 to November 2, 2010 addressed, among other things,
appellant’s work duties, and requests for leave and the removal of Ms. Ford-Bell from the office
she shared with appellant.
In a December 2, 2010 letter, Sharon R. Kieta, a school psychologist, stated that as a
member of the CSC she never observed or heard administrators at Smith ES belittle, taunt, harass
or behave in any way that could be construed as unprofessional. The administrators treated her,
other educators, parents and community members in a fair, professional and respectful manner.
They did not ask Ms. Kieta or anyone else to perform other employee’s job duties. She
concluded that based on the treatment she and others received from administrators, appellant’s
allegations of harassment were in direct contradiction to what she experienced, observed and
heard.
In a letter dated December 5, 2010, Ms. Dirk stated that appellant’s claim of mistreatment
by the administration, specifically during the course of CSC meetings, was unfounded.
Drs. Johnson and Woodfork made every possible effort to create a productive and professional
work environment. They treated appellant and others in a respectful, equitable and courteous
manner and expected employees to conduct themselves in the same manner. Ms. Dirk stated that
appellant frequently failed to meet that mark, noting that she ceased discussions without coming
to a mutual understanding, did not respond well to procedural changes, frequently exhibited an
obtuse attitude towards coworkers regardless of their position or stature and habitually rehashed
issues that had been resolved. She stated that appellant’s behavior was disruptive and stifled
productivity. Appellant also demonstrated an unwillingness to perform her assigned duties as
she tried to get Ms. Dirk to perform her work. In September 2010 she twice asked Ms. Dirk to
perform duties that were not within the scope of her duties or common practice as advised by
CSC chairs, other assessors and Ms. Krantz. To avoid conflict and to maintain a cohesive work
environment, Ms. Dirk helped appellant. She stated that Drs. Woodfork and Johnson had open
and frank discussions to reach an accord regarding the issues presented by appellant, especially
the issues related to various CSC team members. Dr. Woodfork made and continued to make
every effort possible to foster a hospitable work environment. Ms. Dirk concluded that
appellant’s expectations of preferential treatment coupled with her explosive personality and
inability to work well with others created a volatile work environment.
In an undated memorandum and January 18, 2011 memorandum, Drs. Johnson and
Woodfork responded to appellant’s contentions. They moved her and Ms. Ford-Bell to separate

6

offices as directed by Superintendent Mangleburg. Drs. Johnson and Woodfork provided
appellant with an administrative team and military soldiers to assist her physical move and
offered a supply technician. Appellant’s request for a new supervisor was not feasible based on
Drs. Johnson’s and Woodfork’s administrative right to divide employees. They decided to
maintain all their respective employees for the 2009-2010 and 2010-2011 school years and to
switch the supervisor lists and integrate any new employees for the 2011-2012 school year.
Dr. Woodfork stated that she was appellant’s supervisor and never told her not to address
Dr. Johnson with her concerns during the October 29, 2010 meeting. It was common for any
teacher or “GS” employee to speak to Dr. Johnson or Dr. Woodfork when an administrator was
out of the building or otherwise unavailable.
Appellant’s correctly completed leave slips were granted while her incorrectly completed
leave slips were not granted. She continued to submit incomplete leave slips during the 20102011 school year. Appellant was treated with leniency during the entire 2009-2010 school year
and was given authorization to leave early for medical appointments and community events.
During the spring of 2010, Drs. Johnson and Woodfork verbally authorized her leave requests
more frequently than those of other employees. Appellant was allowed to leave work early on
three out of the five days she requested to attend medical appointments. Her medical issues
began in January 2010, but the leave policy issues and her negative attitude about being
accountable for her whereabouts occurred prior in early fall of 2009. It was only when these
issues were brought to her attention that she began to claim a series of medical appointments for
mental and physical ailments. Appellant was advised about the teacher leave policy by e-mails
and verbal conversations because she chose not to follow their directive to do so. Drs. Johnson
and Woodfork were prepared to issue a letter of reprimand, suspension, demotion or removal due
to her failure to follow the leave policy for a long period. Neither one had requested that she
meet with them prior to submitting leave slips. Dr. Woodfork directed appellant to William
Suddeth for assistance with her reasonable accommodations request.
The May 19, 2010 letter of counseling was issued to appellant for inappropriately
e-mailing her colleagues from her home e-mail address. The e-mails contained threats, and were
mean-spirited and accusatory and contrary to the goals of the CSC team. The letter of
counseling was issued to address the seriousness of appellant’s actions. Drs. Johnson and
Woodfork refused to remove the letter from her personnel file for one year.
Appellant was not subjected to disparate treatment and unprofessional demands.
Drs. Johnson and Woodfork believed in equity and had a great level of respect for diverse
opinions which made a strong organization. All voices were allowed to be heard at CSC
business meetings and within the school context. Each member of the Smith ES team had things
to learn and teach each other that would make the school and community better. No additional
duties were placed on appellant. She was allowed to provide a note of dissension if she
disagreed with the CSC team. Appellant’s opinions were honored even though they had been
overruled by a majority of the CSC team. In September and October 2010 appellant asked
Ms. Dirk to perform a task that was outside Ms. Dirk’s job description and should have been
performed by appellant as verified by Ms. Krantz. In the fall of 2010 Dr. Woodfork and
Ms. Krantz instructed Ms. Dirk to perform a certain task as insisted by appellant. Appellant had
full control of her schedule of students placed in assessment status. Drs. Johnson and Woodfork
requested all staff at Smith ES to submit their bi-weekly schedule to know their whereabouts on

7

any given day. Appellant did not submit her schedule in detail or on a regular basis. Her
caseload was manageable and not extraordinarily large. During the 2009-2010 school year
appellant did not regularly attend weekly CSC business meetings thus, she did not receive new
cases to assess. Drs. Johnson and Woodfork noted that Ms. Ramirez performed assessments to
help appellant. Procedures at Smith ES and certain assessments were changed as requested by
appellant. Drs. Johnson and Woodfork were not informed about her physical needs until May
and June 2010. On December 7, 2010 an industrial hygienist was contacted to schedule an
appointment to interview her and assess her workstation. Based on her education and career,
Dr. Woodfork stated that she was fully aware of equitable leadership practices pertaining to
racial, ethnic, gender, cultural, ability, religious, sexual orientation, age and national origin
diversity. Appellant was not disrespected by colleagues as she was always given an opportunity
to bring issues to CSC meetings, provide her perspective and practice SLP assessments.
Appellant received a letter of admonishment from Principal Balilo of the Wetzel ES
which outlined her expectations regarding professional attitude in CSC business meetings and in
collaboration with colleagues. Drs. Johnson and Woodfork sought to understand appellant and
respectfully provide her with information she needed to follow the leave policy.
In a December 7, 2010 letter, Mr. Kretz stated that he did not meet with appellant on
June 23 or 24, 2010 regarding the filing of her Form CA-2. He last met with her on
June 18, 2010. Mr. Kretz did not tell appellant that he would submit the claim shortly. Based on
a June 23, 2010 e-mail, he requested that she pick up the form and complete the information
required in block 23. Mr. Kretz did not pick up the form on June 23 or 24, 2010. He did not see
the completed CA-2 form until Ms. Martin provided an electronic copy of it to him on
November 30, 2010. Mr. Kretz stated that appellant’s assertion that he had informed her that
new workstation furniture had been ordered in April 2010 was false. No district-level furniture
was bought during fiscal year 2010; however, Smith ES, purchased furniture in fiscal year 2010,
but not for appellant since she did not provide documentation addressing her specific needs.
Smith ES did not receive funding for furniture purchases until June 2010 and purchases were
made between June and September 2010. In the fall of 2010 Mr. Kretz was instructed by
Dr. Johnson not to purchase any furniture for appellant until she completed a reasonable
accommodation worksheet and the process to determine her specific furniture needs was
completed. He submitted e-mails dated February 22 and June 22 and 23, 2010 related to the
filing of appellant’s CA-2 form and her request for new furniture and electronic equipment.
In a February 10, 2011 letter, Dell McMullen, a district superintendent, denied
appellant’s January 21, 2011 request to change her supervisor and to remove the letter of
counseling from her file. There was no evidence that either her supervisor or the letter
constituted a barrier to the performance of her essential job functions. Mr. McMullen also
denied appellant’s request to change her duty station, but stated that she could apply for a change
in station through an upcoming teacher transfer program. He stated that Drs. Johnson and
Woodfork considered appellant’s position description prior to making work assignments which
was standard practice for all employees. Mr. McMullen denied her request to change personnel
handling her pay claims. He concurred with Dr. Johnson’s decision to have the school
administrative officer and secretary handle personnel pay claims. There was no evidence that the
handling of appellant’s pay claims impeded the performance of her essential job functions.
Appellant’s compensation claim had been processed and there was no evidence that the handling

8

of the claim impeded the process. Mr. McMullen stated that appellant’s request for equipment
had been granted and the equipment was ordered through the Client Assistance Program.
Appellant’s request for flexibility to complete her paperwork at Wetzel ES was also granted.
Mr. McMullen related that appellant’s supervisor allowed her to choose her current office while
her colleague was not given the same opportunity. He stated that the employing establishment
was committed to affording all employees respect and access to the rights to which they were
entitled. There was no evidence that appellant’s administrators disrespected her patient rights or
denied her request for leave. It was their responsibility to require appellant to abide by the leave
policy.
Both of appellant’s administrators attended diversity and Equal Employment
Opportunity (EEO) training as she requested. Mr. McMullen noted that appellant’s January 14,
2011 assertion that her privacy rights related to her workers’ compensation claim were violated
by her administrators was being reviewed.
In a January 19, 2011 leave slip, appellant requested 12 days of leave from January 25 to
February 9, 2011 under the Family and Medical Leave Act (FMLA). In a January 30, 2011
e-mail, she stated that she went on leave as of January 26, 2011 for a two-week surgery recovery
period.
In a January 25, 2011 report, an employing establishment provider whose signature is
illegible stated that appellant had a right wrist ganglion cyst for which she was scheduled to
undergo surgery on January 26, 2011 and stitch removal on February 8, 2011. She was
incapacitated through February 9, 2011.
In a March 17, 2011 decision, OWCP denied appellant’s claim, finding that she failed to
establish a compensable factor of employment.
On March 14, 2012 appellant requested reconsideration. In a November 5, 2010 letter,
she contended that the May 24, 2010 letter of counseling she received was unfair, harassing and
untimely as she had completed tasks as directed by Dr. Johnson following the April 5, 2010
meeting. The letters she sent to Mrs. Ramirez, Mrs. Ford-Bell and Drs. Johnson and Woodfork
from her home computer were emotional, but factual regarding their harassment and failure to
provide a safe work environment. On June 14, 2010 Dr. Johnson acted unprofessionally by
stating that he would place her by the boiler room since she was having problems with him.
Appellant’s initial May 14, 2010 request for reasonable accommodation was denied. On
October 29, 2010 Dr. Woodfork denied her request for work schedule modification to attend to
her medical needs and change of supervisor.
In a May 26, 2010 report, Timothy M. Skinner, a physical therapist, addressed the
treatment of appellant’s cervicalagia.
In a March 4, 2011 cervical x-ray report, Dr. Kent D. Abbott, a Board-certified
radiologist, found multilevel spondylosis changes and evidence of degenerative disc disease.
In reports dated March 8 and September 30, 2011, Hattie Walker, an occupational
therapist, assessed appellant’s need for an ergonomic workstation following the onset of upper
extremity pain from repetitive stress injuries.

9

In an April 14, 2011 report, Dr. Lampe obtained a history of injury and appellant’s
psychological treatment. When she filed her workers’ compensation claim in October 2010,
appellant was feeling much better. Dr. Lampe stated that appellant’s November 2010 request for
reasonable accommodations and December 2010 request for compassionate reassignment were
denied. Appellant faced constant changes upon her return from winter break in January 2011.
She was directed to take a half day of leave for even a 30-minute local medical appointment,
resulting in no remaining leave. Appellant was required to obtain permission from her direct
supervisor to move between buildings. She was also required to assess students inappropriately
and attend meetings at two different schools despite having a heavy caseload. Appellant
frequently corrected leave slips and a travel voucher due to new rules that only applied to her.
She was directed to perform contrary to her job description. In January 2011 appellant contacted
her congressman to request an inquiry of her claim which was later closed due to an improper
venue to address her concerns. She reported hostile work conditions and abuse of discretion by
an administrator. Dr. Lampe noted that appellant became tearful during her sessions. In
February 2011 appellant received a letter of reprimand for attending a Black History program. In
mid-March 2011 her medication was increased due to worsening symptoms. In April 2011
appellant received a proposed notice of suspension for being absent without leave when she went
to the Black History event and failed to follow and delayed following directives. She was told
by a post commander that a bill of rights for behavioral health care may not extend to her mental
health needs. Dr. Lampe stated that the last time he evaluated appellant she was very depressed
and anxious despite an increase in her medication dosage. He reiterated his prior diagnosis of
major depressive disorder. Dr. Lampe noted that, based on appellant’s history, her anxiety and
depression symptoms worsened while at work and decreased during summer break. When he
saw her during the summer break she was clearly doing better than after she restarted work. As
the reported sobbing continued, appellant clearly became increasingly distraught. Dr. Lampe,
therefore, reasonably concluded that her symptomatology was exacerbated by her work situation.
In a March 5, 2012 report, Lea Didion Mattice, Ph.D., a clinical psychologist, noted her
treatment of appellant since July 27, 2011. She supported appellant’s reassignment to a new
district. Appellant had been diagnosed with recurrent major depressive disorder. Dr. Mattice
noted that appellant’s condition was attributed to her perception of a hostile work environment.
When her work environment improved with a change in personnel, her symptoms temporarily
improved; however, appellant began to experience further difficulty with interpersonal
relationships and her symptoms returned. Dr. Mattice advised that a review of her records
revealed no previous mental health diagnoses prior to her presentation to the clinic in June 2010.
She opined that a new work setting would alleviate appellant’s stress and improve her
concentration, mood, function and work performance.
In a September 11, 2011 e-mail, Dr. Johnson indicated that he no longer worked in the
employing establishment’s schools department. He stated that appellant, as well as, all
employees, was asked about their schedule. Dr. Johnson stated that her behavior which included
becoming angry about this request, and storming out of meetings, sending nasty e-mails and
refusing to attend meetings when she disagreed with others was unacceptable and rendered her
unable to work in a team setting. He stated that he was ashamed to have been associated with
appellant.

10

In an April 24, 2012 decision, OWCP denied modification of the March 17, 2011
decision. It found that the evidence submitted was insufficient to establish a compensable factor
of employment.
By letter dated January 24, 2013, appellant, through her representative, requested
reconsideration. In a March 15, 2013 letter, Dr. McMullen noted that appellant had not received
all of her requested ergonomic equipment, but the employing establishment was in the process of
ensuring her request was met. He stated that he was unaware of and disagreed with
Dr. Johnson’s derogatory remarks about appellant. Dr. Johnson stated that she was merely
exercising her right to be treated fairly and to receive reasonable accommodations for her
disability. He noted that there was no record of any performance deficiencies on appellant’s
part. Dr. McMullen stated that it was inappropriate to suggest that she should not be an
employee.
In a May 29, 2013 decision, OWCP affirmed the April 24, 2012 decision, as modified. It
found that appellant established as compensable factors of employment that she worked at
makeshift workstations and testing sites and sat in numerous meetings, and the employing
establishment partially fulfilled her requests for ergonomic equipment. OWCP found that the
medical evidence of record was insufficient to establish that her claimed emotional condition
was caused by the accepted employment factors.
LEGAL PRECEDENT
To establish her claim that she sustained an emotional condition in the performance of
duty, appellant must submit the following: (1) medical evidence establishing that she has an
emotional or stress-related disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to her condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to her stress-related condition.2 If a claimant does implicate a factor of employment,
OWCP should then determine whether the evidence of record substantiates that factor.3 When
the matter asserted is a compensable factor of employment and the evidence of record establishes
the truth of the matter asserted, it must base its decision on an analysis of the medical evidence.4
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,5 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA. There are situations where an injury or
illness has some connection with the employment but nevertheless does not come within
coverage under FECA.6 When an employee experiences emotional stress in carrying out his or
2

Leslie C. Moore, 52 ECAB 132 (2000).

3

Dennis J. Balogh, 52 ECAB 232 (2001).

4

Id.

5

28 ECAB 125 (1976).

6

See Robert W. Johns, 51 ECAB 137 (1999).

11

her employment duties and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from his or her emotional reaction to a special assignment or other requirement imposed
by the employing establishment or by the nature of the work.7 Allegations alone by a claimant
are insufficient to establish a factual basis for an emotional condition claim.8 Where the claimant
alleges compensable factors of employment, he or she must substantiate such allegations with
probative and reliable evidence.9 Personal perceptions alone are insufficient to establish an
employment-related emotional condition.10
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employing establishment rather than the regular
or specially assigned work duties of the employee and are not covered under FECA.11 Where the
evidence demonstrates that the employing establishment either erred or acted abusively in
discharging its administrative or personnel responsibilities, such action will be considered a
compensable employment factor.12
For harassment or discrimination to give rise to a compensable disability, there must be
evidence introduced which establishes that the acts alleged or implicated by the employee did, in
fact, occur. Unsubstantiated allegations of harassment or discrimination are not determinative of
whether such harassment or discrimination occurred. A claimant must establish a factual basis
for his or her allegations that the harassment occurred with probative and reliable evidence.13
Mere perceptions and feelings of harassment will not support an award of compensation.14
Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship is rationalized medical evidence.15 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.16 Neither the mere fact that a disease or condition manifests itself during a period

7

Lillian Cutler, supra note 5.

8

J.F., 59 ECAB 331 (2008).

9

M.D., 59 ECAB 211 (2007).

10

Roger Williams, 52 ECAB 468 (2001).

11

Charles D. Edwards, 55 ECAB 258 (2004).

12

Kim Nguyen, 53 ECAB 127 (2001).

13

James E. Norris, 52 ECAB 93 (2000).

14

Beverly R. Jones, 55 ECAB 411 (2004).

15

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

16

Leslie C. Moore, supra note 2; Gary L. Fowler, 45 ECAB 365 (1994).

12

of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.17
ANALYSIS
The Board finds that appellant did not meet her burden of proof to establish a physical or
an emotional condition causally related to factors of her federal employment.
OWCP accepted that appellant worked at makeshift workstations and testing sites, set
through numerous meetings and the partial fulfillment of her requests for ergonomic equipment
were compensable factors of employment.
Appellant’s remaining allegations pertain to administrative actions that began in
January 2010 and to allegations that she was harassed and treated in an abusive manner by
employing establishment management. Generally, actions of the employing establishment in
administrative or personnel matters, unrelated to the employee’s regular or specially assigned
work duties, do not fall within coverage of FECA.18 Absent evidence establishing error or abuse,
a claimant’s disagreement or dislike of such a managerial action is not a compensable factor of
employment.19 The Board finds that appellant’s allegations that the denial of leave,20 requests
for change of supervisors and work schedule,21 reassignment to a new duty station,22
management’s failure to follow a directive to remove her coworker from their shared office, the
handling and processing of her compensation claim,23 issuance of the May 19, 2010 disciplinary
letter of counseling and letter of admonishment,24 and assignment of work and monitoring
performance and whereabouts at work25 pertain to administrative functions. Mere dislike or
disagreement with certain supervisory actions will not be compensable absent error or abuse on
the part of the supervisor.26 While the record contains extensive documentation, it does not
establish error or abuse in these matters and they are not compensable factors of employment.
The statements from Drs. Johnson and Woodfork, Mr. McMullen and Mr. Kretz maintain
that appellant and Ms. Ford-Bell, her officemate, were moved to separate offices as requested by
17

Dennis M. Mascarenas, 49 ECAB 215 (1997).

18

J.C., 58 ECAB 594 (2007).

19

Donney T. Drennon-Gala, 56 ECAB 469 (2005).

20

T.G., 58 ECAB 189 (2006).

21

See Matilda R. Wyatt, 52 ECAB 421 (2001).

22

Ernest J. Malagrida, 51 ECAB 287 (2000).

23

See David C. Lindsey, Jr., 56 ECAB 268 (2005).

24

See Janet I. Jones, 47 ECAB 345, 347 (1996); Jimmy Gilbreath, 44 ECAB 555, 558 (1993); Apple Gate, 41
ECAB 581, 588 (1990); Joseph C. DeDonato, 39 ECAB 1260, 1266-67 (1988).
25

Supra note 19; Beverly R. Jones, 55 ECAB 411, 416 (2004); Charles D. Edwards, 55 ECAB 258, 270 (2004).

26

Supra note 19.

13

appellant and only appellant was allowed to select her new office and moved to it with
administrative and military assistance. Appellant’s request for a change of supervisor was
denied for administrative reasons and there was no evidence that her current supervisor
prevented her work performance. Although her request for a new duty station was denied, she
was advised to apply for a change in an upcoming transfer program. Leave slips that were not
complete were denied as appellant routinely disregarded the employing establishment’s leave
policy. Her request for a flexible work schedule was granted and she was allowed to leave work
early three out of five days a week to attend medical appointments. The letter of counseling was
issued and remained in appellant’s file for one year to demonstrate the seriousness of her actions
in sending threatening, mean-spirited and accusatory e-mails to her colleagues; the letter of
admonishment was issued due to her lack of professionalism in CSC meetings and collaboration
with her colleagues; and all Smith ES staff was requested to submit their bi-weekly schedule so
that their whereabouts were known on any given day; and denied that appellant was not allowed
to contact Dr. Johnson as it was common practice to speak to him or Dr. Woodfork when an
administrator was out of the school building; and that there was a delay in filing her
compensation claim. Based on the statements from Drs. Johnson and Woodfork, Mr. McMullen
and Mr. Kretz, the Board finds that appellant has failed to establish a compensable employment
factor with regard to these administrative matters.
Appellant alleged that she was overworked as she was required to work outside her
position description and her coworkers failed to provide her with support services. The Board
has held that overwork, when substantiated by sufficient factual information to corroborate
appellant’s account of events, may be a compensable factor of employment.27 The record,
however, does not substantiate appellant’s contentions that she was overworked or did not
receive support from her coworkers. Ms. Dirk stated that appellant was unwilling to perform her
work duties and responsibilities as appellant twice asked her to perform duties outside her job
description. Drs. Johnson and Woodfork stated that in the fall of 2010 Ms. Dirk was instructed
to perform a certain task as insisted by appellant. They stated that appellant’s caseload was
manageable and not extraordinarily large, noting that during the 2009-2010 school year she did
not receive new cases because she did not regularly attend weekly CSC business meetings.
Drs. Johnson and Woodfork related that her request that the CSC team perform her
responsibilities related to a particular task was granted. They also related that procedures at
Smith ES and certain assessments were changed as requested by appellant. Drs. Johnson and
Woodfork stated that Ms. Ramirez helped appellant by performing her assessments. The Board
finds that the evidence is insufficient to establish overwork allegations as Ms. Dirk and
Drs. Johnson and Woodfork explained that appellant did not have a heavy workload and received
assistance with the performance of her work duties. Appellant has not established a
compensable employment factor.
Appellant contended that she was harassed by management and subjected to disparate
treatment, dismissiveness, bullying, gossip, a violation of her privacy rights and unprofessional
treatment. Mere perceptions of harassment or discrimination are not compensable under
FECA.28 Unsubstantiated allegations of harassment or discrimination are not determinative of
27

Bobbie D. Daly, 53 ECAB 691 (2002).

28

James E. Norris, supra note 13.

14

whether such harassment or discrimination occurred. A claimant must establish a factual basis
for his or her allegations with probative and reliable evidence.29 Ms. Fergerson overheard
Ms. Ford-Bell interrupt appellant while she was speaking, and stated that she was treated in a
derisive manner from 2008 to 2009. She noted her reaction to being harassed at work. The
Board finds that Ms. Fergerson failed to provide any specific details of dates of these incidents.
The Board finds that her general statement does not constitute sufficient evidence of harassment
on the part of employing establishment personnel. Similarly, the statement from an
unidentifiable information specialist that appellant had to work in other building locations due to
the conflict she had with her officemate and the stressful conditions she experienced from other
quarters at work, is of a general nature and, therefore, is also insufficient to establish harassment
on the part of the employing establishment. The statements from Ms. Kieta, Ms. Dirk,
Drs. Johnson and Woodfork, and Mr. McMullen noted that appellant was treated in a fair,
professional and respectful manner and not subjected to disparate treatment or harassment by
management. Management made an effort to create a hospitable work environment, believed in
equity, had respect for diverse opinions, allowed all voices to be heard at CSC meetings and at
school in honoring her opinions, did not disrespect or violate her privacy rights, and attended
diversity and EEO training as she requested. Ms. Kieta and Drs. Johnson and Woodfork further
maintained that appellant did not act in a professional manner as she ceased discussions with
CSC team members without reaching a mutual understanding, did not respond well to procedural
changes, frequently exhibited an obtuse attitude towards her coworkers, angrily responded to a
request regarding her schedule, stormed out of meetings, sent nasty e-mails and refused to attend
meetings when she disagreed with others. They stated that her expectations of preferential
treatment coupled with her explosive personality and inability to work well with others created a
volatile work environment. Based on the statements of Ms. Kieta, Ms. Dirk, Drs. Johnson and
Woodfork and Mr. McMullen, the Board finds that appellant has not established a factual basis
for her claim of harassment by probative and reliable evidence.30
Because appellant has established compensable factors of employment, that she worked
at makeshift workstations and testing sites and sat in numerous meetings, and the employing
establishment partially fulfilled her requests for ergonomic equipment, the medical evidence of
record must be analyzed.31 The Board finds that appellant has not submitted sufficient medical
evidence to establish an injury causally related to the compensable work factors.
Although the reports from Drs. Lampe and Connelly stated that appellant’s major
depressive disorder was exacerbated by her work environment, they failed to provide adequate
medical opinion addressing how her condition was caused or exacerbated by the accepted
compensable employment factors.32 The Board finds, therefore, that the reports of Drs. Lampe

29

Id.

30

See Robert Breeden, 57 ECAB 622 (2006).

31

Id.

32

George H. Clark, 56 ECAB 162 (2004); Franklin D. Haislah, 52 ECAB 457 (2001); Jimmie H. Duckett, 52
ECAB 332 (2001); William P. George, 43 ECAB 1159, 1167 (1992) (medical reports not containing rationale on
causal relationship are entitled to little probative value).

15

and Connolly are insufficient to establish a causal relationship between the accepted
compensable employment factors and appellant’s emotional condition.
In a March 5, 2012 report, Dr. Mattice found that appellant had recurrent major
depressive disorder. She obtained a history of injury which appellant attributed to her hostile
work environment. Dr. Mattice opined that a new work setting would alleviate her stress and
improve her mental and emotional state and work performance. However, she appears merely to
be repeating the history of injury as reported by appellant without providing her own opinion
regarding whether appellant’s diagnosed emotional condition was work related. To the extent
that Dr. Mattice provided her own opinion, the physician failed to provide a rationalized opinion
regarding the causal relationship between appellant’s recurrent major depressive disorder and the
accepted compensable employment factors.33 Therefore, Dr. Mattice’s report is insufficient to
meet appellant’s burden of proof.
Dr. Kyi’s April 13 and May 25, 2010 sick slips and November 17, 2010 report noted that
appellant was treated from April 13 to 20, 2010, addressed her reaction to medication and found
normal hip x-rays and nonspecific findings on an MRI scan of the head. She did not diagnose a
medical condition or provide an opinion as to whether the diagnosed condition was caused or
aggravated by the accepted employment factors. Medical evidence which does not offer any
opinion regarding the cause of an employee’s condition is of limited probative value.34 The
Board finds that Dr. Kyi’s reports are insufficient to establish appellant’s claim.
The November 10, 2010 report from Dr. Kirschling, a chiropractor, did not diagnose a
subluxation demonstrated by x-ray to exist and is of no probative value.35
Dr. Abbott’s March 4, 2011 diagnostic test results, addressed appellant’s cervical
conditions, but failed to provide an opinion addressing whether her diagnosed conditions were
caused by the accepted compensable employment factors.36 The Board finds, therefore, that
Dr. Abbott’s report is insufficient to establish appellant’s claim.
The reports from appellant’s nurse practitioners and physical and occupational therapists
have no probative value on the issue of causal relationship because nurse practitioners37 and

33

Id.

34

See K.W., 59 ECAB 271 (2007); A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004);
Michael E. Smith, 50 ECAB 313 (1999).
35

Section 8101(2) of FECA provides as follows: (2) physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined
by State law. The term physician includes chiropractors only to the extent that their reimbursable services are
limited to treatment consisting of manual manipulation of the spine to correct a subluxation as demonstrated by
x-ray to exist and subject to regulations by the Secretary. See 5 U.S.C. § 8101(2); see also Merton J. Sills, 39 ECAB
572, 575 (1988).
36

See cases cited, supra note 34.

37

5 U.S.C. § 8101(2); see also M.B., Docket No. 12-1695 (issued January 29, 2013).

16

physical and occupational therapists38 are not physicians as defined under FECA. The
January 25, 2011 report from an employing establishment provider whose signature is illegible
has no probative medical value as there is no indication that the document is from a physician.39
The Board finds that appellant has failed to submit any other rationalized medical
evidence establishing that she sustained emotional and physical conditions causally related to the
accepted compensable employment factors. Appellant did not meet her burden of proof.
On appeal, appellant’s representative contended that the employing establishment’s
denial of appellant’s request for ergonomic equipment aggravated her physical injuries and
caused her major depression and anxiety for which she sought psychiatric and psychotherapy
treatment. As stated, the medical evidence does not provide a rationalized medical opinion
addressing whether her physical and emotional conditions were caused by the accepted
compensable employment factors.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to establish that she sustained an emotional or a
physical condition causally related to factors of her federal employment.

38

Id. at § 8101(2); Roy L. Humphrey, 57 ECAB 238 (2005); E.H., Docket No. 08-1827 (issued July 8, 2009).

39

See C.B., Docket No. 09-2027 (issued May 12, 2010) (reports lacking proper identification do not constitute
probative medical evidence).

17

ORDER
IT IS HEREBY ORDERED THAT the May 29, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 23, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

18

